Exhibit 10.3

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“Amendment”), is entered into this 6th day of
May, 1996, between One Directory Place LLC, a Colorado limited liability company
(“Landlord”), and Quebecor Printing Loveland Inc., a Delaware corporation,
formerly known as Directory Printing Company (“Tenant”).

RECITALS

A. On July 21, 1995, Landlord and Tenant entered into that certain Lease for the
real property described on Exhibit A attached hereto and made a part hereof (the
“Demised Premises”), together with all improvements (the “Improvements”) located
thereon.

B. The Lease granted to Tenant an option to expand (the “First Expansion”) the
size of the Improvements, as set forth in paragraph 1 of Section 8.13A of
Addendum No. 2 attached to the Lease.

C. Tenant desires to expand the Improvements by the construction of an addition
consisting of approximately 24,950 square feet (the “Additional Improvements”),
and this Amendment shall set forth the terms and conditions for the construction
and occupancy of the Additional Improvements, and shall supersede and replace in
its entirety paragraph 1 of Section 8.13A of Addendum No. 2 to the Lease;
provided, however, that nothing contained herein shall amend or otherwise affect
Tenant’s rights with respect to the “Second Expansion,” as defined in the Lease.

D. Landlord and Tenant also desire to amend certain other terms and conditions
of the Lease, as set forth below.

NOW THEREFORE, in consideration of the covenants and conditions set forth
herein, and further good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agreed to amend the Lease as
follows:

1. Expansion. Paragraph 1 of Section 8.13A of Addendum No. 2 attached to the
Lease is hereby deleted in its entirety and replaced with the following:

(a) The plans and specifications (the “Plans and Specifications”) for the
Additional Improvements are attached hereto and made a part hereof as Exhibit B.
The Plans and Specifications detail certain work to be completed by Landlord
(“Landlord’s Work”) and certain work to be completed by Tenant (“Tenant’s
Work”). Promptly following the execution hereof, Landlord shall commence
Landlord’s Work and diligently pursue the same to completion. Landlord’s Work
shall be completed at the sole cost and expense of Landlord, except for any
change orders requested by Tenant as provided below. Landlord shall request its
contractor to take all reasonable precautions to avoid any material interference
with Tenant’s operations at the Demised Premises.

(b) Upon completion of the construction of Landlord’s Work, Landlord shall
assign to Tenant any warranties or guarantees which Landlord received with
respect to Landlord’s Work, and Tenant shall look solely to such warranties or
guarantees if there are any defects in Landlord’s Work. Upon completion of
Tenant’s Work, Tenant shall assign to Landlord all warranties or guarantees
which Tenant received with respect to Tenant’s Work. The foregoing assignments
shall be partial assignments and shall not preclude Landlord and Tenant from
continuing to enforce such warranties or guaranties in their own name with
respect to Landlord’s Work and Tenant’s Work, respectively.

(c) Tenant shall be solely responsible for the cost and expense to complete
Tenant’s Work, and Tenant shall indemnify and hold Landlord harmless from any
and all liabilities, liens, claims, damages or obligations (including reasonable
attorneys’ fees) which are incurred by or asserted against Landlord as a result
of or in connection with Tenant’s Work. In no event shall any delay in the
completion of Tenant’s Work result in a delay in the Expansion Commencement
Date, as defined below. Landlord shall indemnify and hold Tenant harmless from
any and all liabilities, liens, claims, damages or obligations (including
reasonable attorneys’ fees) which are incurred by or asserted against Tenant as
a result of or in connection with Landlord’s Work.

(d) The commencement date of this Lease for the Additional Improvements (the
“Expansion Commencement Date”) shall be upon the substantial completion of
Landlord’s Work. Upon substantial completion of Landlord’s Work, Landlord and
Tenant shall jointly prepare a punch list of defective or uncompleted items and
Landlord shall diligently pursue completion of the punch list. Landlord shall
use all reasonable efforts to substantially complete Landlord’s Work by July 31,
1996; subject to force majeure and delays caused by Tenant; provided, however,
that Tenant’s sole remedy for failure to substantially complete Landlord’s Work
by July 31, 1996 shall be to extend the Expansion Commencement Date until
Landlord’s Work is substantially complete. From and after the Expansion
Commencement Date, Tenant shall be obligated to pay Basic Rent for the
Additional Improvements in accordance with the schedule set forth below, all
references in the Lease to the “Building” shall specifically include the
Additional Improvements and Tenant’s use and occupancy of the Additional
Improvements shall be on the same terms and conditions as provided for in the
Lease. All references in the Lease to the “Improvements” following the Expansion
Commencement Date shall be deemed to include the Additional Improvements.

(e) If Tenant desires any changes to Landlord’s Work (a “Change Order”), Tenant
shall be solely responsible for any increased costs associated with the Change
Order, together with a fee equal to ten percent (10%) of the increased cost
(collectively, the “Change Order Cost”) represented by the Change Order. Tenant
shall pay



--------------------------------------------------------------------------------

Landlord the Change Order Cost within ten (10) days following written demand
therefor and failure to do so shall constitute a monetary default under the
Lease. If any Change Order causes a delay in the substantial completion of
Landlord’s Work, the Expansion Commencement Date shall occur on the date that
Landlord’s Work would have been substantially completed but for the Change Order
in question.

(f) The Basic Rent for the Additional Improvements shall be as follows:

 

     Annual Rent      Monthly Basic Rent  

Expansion Commencement Date - July 31, 1996

   $ 124,750.00       $ 10,395.83   

August 1, 1996 - July 31, 1997

     127,245.00         10,603.75   

August 1, 1997 - July 31, 1998

     135,977.50         11,331.46   

August 1, 1998 - July 31, 1999

     139,969.50         11,664.13   

August 1, 1999 - July 31, 2000

     139,969.50         11,664.13   

August 1, 2000 - July 31, 2001

     146,955.50         12,246.29   

August 1, 2001 - July 31, 2002

     151,446.50         12,620.54   

August 1, 2002 - July 31, 2003

     155,937.50         12,994.79   

August 1, 2003 - July 31, 2004

     159,929.50         13,327.46   

August 1, 2004 - July 31, 2005

     165,418.50         13,784.88   

August 1, 2005 - July 31, 2006

     170,408.50         14,200.71   

August 1, 2006 - July 31, 2007

     175,398.50         14,616.54   

August 1, 2007 - July 31, 2008

     180,638.00         15,053.17   

August 1, 2008 - July 31, 2009

     186,127.00         15,510.58   

August 1, 2009 - July 31, 2010

     191,865.50         15,988.79   

(g) The Basic Rent for the Additional Improvements shall be the amount set forth
in the above table, regardless of the actual gross leasable area of the
Additional Improvements.

2. Extension of Early Termination Right. Landlord and Tenant have agreed to
extend the timeframe for Tenant’s exercise of its one time right to cancel the
Lease set forth in Section 3.2 of the Lease. Accordingly, Section 3.2 is hereby
amended as follows:

(a) The first sentence of Section 3.2 of the Lease is deleted and replaced with
the following: “Tenant shall have a one time right to cancel this Lease as of
the beginning of the twelfth Lease year (the “Termination Date”), by giving
Landlord no less than one year’s advance written notice of Tenant’s election to
terminate.”

(b) The balance of Section 3.2 is amended to change (i) all references to “years
eleven (11) and twelve (12)” to “years twelve (12) and thirteen (13)”, and
(ii) all references to “years eleven through fifteen, inclusive” to “years
twelve through fifteen, inclusive”.

3. Amendment of Purchase Option. The first sentence of Section 14.22 of Addendum
No. 2 of the Lease is hereby amended to change the words “First Expansion” to
“Additional Improvements.” The balance of Section 14.22 shall remain unchanged.

 

  4. Miscellaneous.

(a) The Lease, as expressly modified herein, remains in full force and effect
and is hereby ratified and affirmed by the parties hereto.

(b) Capitalized terms not defined herein shall have same meaning as set forth in
the Lease.

(c) In the event of any litigation arising out of or in connection with this
Amendment, the prevailing party shall be awarded reasonable attorneys fees,
costs and expenses.

(d) This Amendment set forth the entire agreement and understanding of the
parties with respect to the subject matter hereof and may not be amended or
modified as except by instrument duly executed in writing by Landlord and
Tenant.

(e) This Amendment shall be governed by and construed in accordance with the
laws of the State of Colorado.

(f) Tenant and Guarantor (as defined below) hereby represent that the execution
of this Amendment has been duly authorized by all required corporate action.

 

2



--------------------------------------------------------------------------------

In Witness Whereof, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

        One Directory Place LLC,     a Colorado limited liability company

/s/ (illegible) Gardner

    By:  

/s/ Donald P. Cook

Witness: (illegible) GARDNER

     

Donald P. Cook, Manager

    Address:   7000 E. Belleview Ave., #290      

Greenwood Village, CO 80111

    Quebecor Printing Loveland Inc.,     a Delaware corporation

/s/ Guy J. Paquette

    By:  

/s/ Pierre Poirier

Witness: GUY J. PAQUETTE

     

Pierre Poirier, V.P., Legal Affairs

    Address:   612 St-Jacques Street      

Montreal (Quebec) CANADA H3C 4M8

 

3



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

Pursuant to Section 14.28 of the Lease, the undersigned, as the Guarantor under
that certain Guaranty of Lease dated June 21, 1995, hereby consents to and
ratifies the terms and conditions of the above-referenced Amendment, and
acknowledge and agrees that the Guaranty remains in full force and effect.

 

       

Quebecor Printing Loveland Inc.,

a Delaware corporation

   

/s/ Guy J. Paquette

    By:  

/s/ Pierre Poirier

Witness: GUY J. PAQUETTE

     

Pierre Poirier, V.P., Legal Affairs

    Address:   612 St-Jacques Street      

Montreal (Quebec) CANADA H3C 4M8

           

 

4